Citation Nr: 0316295	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to May 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board notes that the veteran appeared before the 
undersigned Veterans Law Judge in March 2003.  At that 
hearing the veteran asserted that his diabetes mellitus 
symptoms had increased in severity and that his VA 
examination in October 2001 was inadequate.  The veteran 
requested that he be provided a new VA examination of his 
diabetes mellitus disability.  Accordingly, the Board 
believes that a current VA examination of the veteran's 
diabetes mellitus disability is indicated.

The Board notes that a March 2001 VA outpatient record 
indicates that the veteran was being seen by a private 
physician.  No attempt has been made to obtain copies of 
these private medical records.

A review of the record reveals that with regard to the 
veteran's claim for service connection for hypertension, the 
veteran has not been informed of the information and evidence 
needed to support his claim, the applicable law, and the 
development responsibilities and activities of the VA and the 
veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for diabetes 
mellitus and for hypertension.  The 
veteran should be specifically requested 
to provide information concerning the 
private medical treatment referenced in 
the March 2001 VA outpatient treatment 
record.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the nature and 
extent of his diabetes mellitus.  The 
claims file should be provided to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed.  The 
examiner should indicate whether there is 
any regulation of activities, or any 
hospitalizations, due to the veteran's 
service-connected diabetes mellitus.  The 
examiner should also note whether the 
veteran has hypertension.  If 
hypertension is found, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
veteran's hypertension is related to 
service, or to his service-connected 
diabetes mellitus.  If hypertension is 
found, the examiner should also express 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hypertension is aggravated by the 
veteran's diabetes mellitus.  Reasons and 
bases for all opinions expressed should 
be provided.  

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with 
the above instructions, if it does not, 
the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the claim for service 
connection for hypertension, the RO must 
consider whether the veteran has 
hypertension that is caused by or 
aggravated by, the veteran's service-
connected diabetes mellitus.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

6.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case must recite all the 
applicable laws and regulations, 
including those pertaining to the VCAA.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




